Citation Nr: 0613975	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a loss of equilibrium.  

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
October 1971.  

This appeal initially arose from a November 1995 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claim for an increased (compensable) rating for 
hearing loss, left ear.  The veteran also perfected an appeal 
from a January 1996 rating decision denying service 
connection for tinnitus and loss of equilibrium.

In November 1997 the Board denied the veteran's appeal.  The 
veteran then appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  

In a June 2000 decision, the Court found that the veteran had 
abandoned his claim for service connection for loss of 
equilibrium, and affirmed the Board's decision with respect 
to the veteran's claims for service connection for tinnitus 
and an increased rating for left ear hearing loss.  However, 
in August 2000 the Court reconsidered its June 2000 decision, 
and ultimately determined that the Board's decision regarding 
service connection for tinnitus should be reversed.  The 
Court continued to hold that the veteran had abandoned his 
claim for service connection for loss of equilibrium, and 
affirmed the Board's decision regarding the evaluation of the 
veteran's left ear hearing loss.  This judgment was entered 
in September 2000.  

In November 2000, the Court recalled its September 2000 
judgment, and in December 2000 vacated the Board's 1997 
decision with respect to its denial of the claims for service 
connection for tinnitus and an increased rating for left ear 
hearing loss, and ordered the Board to readjudicate those 
claims.  The Court continued to hold that the veteran's claim 
for service connection for loss of equilibrium had been 
abandoned.  

In late December 2000, the veteran asked the Court to 
reconsider its ruling that the veteran had abandoned his 
claim for service connection for loss of equilibrium.  In 
February 2001 the Court ordered the Board to readjudicate the 
veteran's claim for loss of equilibrium.

In August 2001 the Board remanded the case to the RO for 
further development.  In a rating decision dated in December 
2002, the RO established service connection for tinnitus with 
an evaluation of 10 percent, effective December1995.  In May 
2003 the veteran filed a notice of disagreement with the 
effective date of this grant; however, in correspondence 
dated in January 2004 the veteran withdrew his claim for an 
earlier effective date.  This issue is therefore no longer 
before the Board.

In April 2003 the Board issued a decision denying the 
veteran's claims for loss of equilibrium and an increased 
(compensable) rating for left ear hearing loss.  The veteran 
then appealed the April 2003 decision to the Court, citing a 
lack of compliance with the Board's August 2001 remand, and a 
lack of notice in contravention of 38 U.S.C.A. § 5103(a).  In 
May 2005 the Court remanded the case to the Board for 
readjudication.


REMAND

In the August 2001 remand, the Board requested that the 
veteran be accorded an examination and that the examiner 
provide an opinion as to whether or not the veteran has a 
disability manifested by a loss of equilibrium and if he does 
have such a disability, the examiner should provide an 
opinion as to whether it may be etiologically related to any 
events in the veteran's military service, or to a service 
connected disability.  The Court had previously held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the Board's remand order.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Pursuant to the Board's August 2001 remand, the veteran was 
examined in April 2002.  Although the examiner reported that 
the veteran has a disability manifested by loss of 
equilibrium which the physician attributed to benign 
paroxysmal positional vertigo, the Court held that because 
the examiner did not clearly state whether or not there was a 
connection between disequilibrium and another service-
connected condition, VA had failed to comply with the remand 
order's requirements and that the case must be remanded 
pursuant to Stegall.  

The evidence consists of service medical records and VA 
medical records dating from November 1971 to October 2001.  
The file must also be updated to include any recent treatment 
records.  38 U.S.C.A § 5103A (West 2002); 38 CFR § 3.159 
(2005).  Accordingly, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  The RO should request the veteran to 
identify any health care providers who have 
treated him for hearing loss and 
disequilibrium since April 2002.  Even if 
no sources of private treatment records are 
identified, all relevant records compiled 
since October 2001 by the VAMC patronized 
by the veteran should be obtained.

2.  The claims folder should be returned 
to the physician who examined the veteran 
in April 2002 and provided the 
supplemental report dated in June 2002 if 
he is available.  He should be requested 
to clearly state whether or not there is a 
connection between the veteran's 
disequilibrium and any event in the 
veteran's military service, or to a 
service-connected disability, i.e., 
tinnitus, left ear hearing loss, or 
prostatitis.  If this physician is no 
longer available, or if this physician 
finds that another examination of the 
veteran would be helpful, the veteran 
should be scheduled for examination and 
the examiner should provide the opinion 
requested above.  It would be particularly 
useful if the examiner were to phrase his 
or her response regarding the relationship 
of any disability to service or to a 
service connected disorder in terms of 
whether it is "likely," "unlikely" or 
"at least as likely as not."  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


